1                                 NOTE: CHANGES MADE BY THE COURT
2
3
4                                                               JS-6
5
6
7
8
9
10                         UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12   ERIC ALDAPE                            Case No. 2:18-cv-00624-AB(SKx)
13
              Plaintiff,                    Hon. André Birotte Jr.
14
     v.                                     JUDGMENT
15
16   INTERNATIONAL LONGSHORE
     AND WAREHOUSE UNION, et al.
17
18            Defendants.

19
20
21
22
23
24
25
26
27
28


                                        1
1          On August 30, 2019, the motions for summary judgment of Defendants
2    Pacific Maritime Association (“PMA”), International Longshore and Warehouse
3    Union (“ILWU”) and International Longshore and Warehouse Union, Local 13
4    (“Local 13”) (collectively, “Defendants”) came on for hearing. The Court granted
5    the Defendants’ motions as to all causes of action for the reasons set forth in the
6    Court’s September 17, 2019 Order (Dkt. No. 135). Accordingly,
7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
8    judgment is entered against Plaintiff Eric Aldape and in favor of Defendants.
9          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
10   Plaintiff take nothing, that the action be dismissed on the merits and that
11   Defendants are permitted to seek their costs of suit by preparing and filing an
12   Application to the Clerk to Tax Costs, pursuant to Local Civil Rule 54-2. Plaintiff
13   shall have an opportunity to file objections pursuant to Local Civil Rule 54-2.2,
14   and Defendants shall have an opportunity to file a response to Plaintiff’s
15   objections pursuant to Local Civil Rule 54-2.3. The Clerk’s determination shall be
16   final unless modified by the Court upon review under Local Civil Rule 54-2.5.
17
18         IT IS SO ORDERED.
19
20   Dated: October 1, 2019
                                           Honorable André Birotte Jr.
21                                         United States District Court Judge
22
23
24
25
26
27
28

                                              2
